Citation Nr: 0308833	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  00-20 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for right peroneal 
neuropathy with associated footdrop, currently rated at 40 
percent.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to November 
1948 and from November 1961 to November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  The Board issued a decision in June 
2001 that denied the benefits sought on appeal and the 
veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  The Court, in an October 2002 Memorandum 
Decision, vacated the Board's June 2001 decision and remanded 
the matter due to the lack of the Board's compliance with the 
notice requirement of the Veterans Claims Assistance Act of 
2000.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is necessary before the Board may proceed 
further with appellate review.  The Board notes that it must 
remand this case pursuant to the holding of Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304,-
7305,-7316 (Fed. Cir. May 1, 2003) which requires that the 
development of new evidence be accomplished by the RO.

Correspondence in the claims file from the veteran's attorney 
and his wife claim that his service-connected right peroneal 
neuropathy has worsened since last evaluated in December 
1999.  The veteran also continues to contend that his right 
peroneal neuropathy has rendered him unemployable.  
Accordingly, the Board finds that another VA medical 
examination is warranted.  In addition, the veteran's wife 
wrote to the Board in April 2003 that the veteran continues 
to receive medical care at Grand Junction VA Medical Center 
for his service-connected disability.  The claims file 
contains no VA treatment records for the past several years. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is warranted.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO must notify the 
veteran of evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO must obtain and associate with 
the claims file any and all VA medical 
records, not previously acquired, 
pertaining to the treatment of the 
disability at issue in this case dated 
from 1999 to the present.  

3.  The veteran must be afforded the 
appropriate VA medical specialty 
examination in order to thoroughly 
evaluate his right peroneal neuropathy.  
The claims folder must be made available 
to the examiner prior to the examination.  
The examiner is requested to review all 
pertinent records in the claims file.  
Any and all evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  All clinical 
findings and subjective complaints should 
be reported in detail.  The examiner is 
requested to offer an opinion as to the 
nature, severity, and manifestations of 
the veteran's current level of functional 
impairment due to his right peroneal 
neuropathy.

In addition, the examiner should evaluate 
the veteran's right peroneal neuropathy 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history.  The examiner must express an 
opinion as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected disability, 
as distinguished from any nonservice-
connected disorders, without regard to 
the age of the veteran. The examiner must 
provide a complete rationale for all 
conclusions and opinions.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  After completing 
any additionally indicated development, 
and if the benefit sought is not granted, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the Regional Office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




